Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 May 08, 2020

The Court of Appeals hereby passes the following order:

A20A1678. JOEY JONES v. THE MUNICIPAL COURT OF THE CITY OF
    ATLANTA.

       In 1997, Joey Jones pled guilty to driving offenses in the Municipal Court of
Atlanta. In 2017, he filed a motion seeking an out-of-time appeal or to set aside his
plea. The municipal court denied the motion, and Jones filed a petition for writ of
certiorari in the superior court. On October 18, 2019, the superior court entered an
order dismissing the petition as untimely. Jones filed a motion for reconsideration,
which the superior court denied. On January 15, 2020, Jones filed a notice of appeal
from the denial of the motion for reconsideration. We lack jurisdiction for two
reasons.
      First, under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the
superior courts reviewing decisions of . . . lower courts by certiorari or de novo
proceedings” must be made by filing an application for discretionary appeal in this
Court. See Consolidated Govt. of Columbus v. Barwick, 274 Ga. 176, 177 (1) (549
SE2d 73) (2001). This procedure must be followed even where the superior court
dismisses the certiorari petition. See Brewer v. Bd. of Zoning Adjustment of Atlanta,
170 Ga. App. 351, 351 (317 SE2d 327) (1984). Accordingly, Jones was required to
file a discretionary application in order to appeal the superior court’s ruling.
      Second, the denial of a motion for reconsideration is not directly appealable,
and the filing of such a motion does not extend the time for filing an appeal. See Bell
v. Cohran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173
Ga. App. 271, 271 (326 SE2d 5) (1985). Thus, even if Jones had a right of direct
appeal, his failure to file a notice of appeal within 30 days of the superior court’s
October 18, 2019 order would deprive us of jurisdiction. See OCGA § 5-6-38 (a)
(notice of appeal must be filed within 30 days of appealable ruling). For these
reasons, we lack jurisdiction over this appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/08/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.